Title: From Alexander Hamilton to Aaron Ogden, 2 April 1800
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York April 2nd. 1800.
          
          You will take the necessary measures for supplying the Troops in the district allotted to you with the articles specified in the Regulations of the War Department dated the 1st. March 1800. You are at liberty to employ as your Agents the Contractors or other persons as you may think fit.
          with true consider— &—
          Colonel Ogden.
        